Case 2:19-cv-10327-AB-GJS Document 1 Filed 12/05/19 Page 1 of 8 Page ID #:1




 1 ALEXANDER B. TRUEBLOOD (Cal. Bar No. 150897)
     TRUEBLOOD LAW FIRM
 2 10940 Wilshire Boulevard, Suite 1600
     Los Angeles, California 90024
 3 Telephone: (310) 443-4139
     Facsimile: (310) 943-2255
 4
     L. PAUL MANKIN (Cal. Bar No. 264038)
 5 LAW OFFICE OF L. PAUL MANKIN
     4655 Cass Street, Suite 410
 6 San Diego, California 92109
     Telephone: (800) 219-3577
 7 Facsimile: (323) 207-3885
 8 Attorneys for Plaintiff
     ESTHER MORALES
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
                                  )
15 ESTHER MORALES,                )       Case No: 2:19-CV-10327
                                  )
16              Plaintiff,        )       COMPLAINT FOR VIOLATIONS
                                  )       OF THE FAIR DEBT
17                                )       COLLECTION PRACTICES ACT
          vs.                     )
18                                )
19   FORD MOTOR CREDIT COMPANY )
                                  )
     LLC, and JOSEPH ROY KING dba )
20   AAMES ASSOCIATES,            )
                                  )
21                                )
                Defendants.       )
22                                )
                                  )
23                                )
                                  )
24                                )
                                  )
25                                )
                                  )
26                                )
                                  )
27                                )
                                  )
28                                )

                                                               COMPLAINT
 Case 2:19-cv-10327-AB-GJS Document 1 Filed 12/05/19 Page 2 of 8 Page ID #:2




 1         Plaintiff Esther Morales hereby complains against defendants Ford Motor
 2   Credit Company LLC (“FMCC”), and Joseph Roy King dba Aames Associates
 3   (“King”), and alleges as follows:
 4                                       OPERATIVE FACTS
 5         1.     Plaintiff purchased a 2016 Ford Mustang automobile primarily for
 6   personal, family, or household use, from a California car dealership. Plaintiff
 7   entered into a conditional sale contract with the dealership, who took a security
 8   interest in the vehicle, and assigned the contract to defendant FMCC.
 9         2.     Plaintiff fell behind on her obligations under the conditional sales
10   contract, and FMCC hired defendant King to repossess plaintiff’s vehicle. King’s
11   California repossession license had been revoked effective December 2, 2018 by
12   order of the Department of Consumer Affairs. By hiring King, FMCC violated the
13   Collateral Recovery Act, and committed a crime under Bus. & Prof. Code §§
14   7502.1 and 7502.2.
15         3.     Despite not having any repossession license, King repossessed
16   plaintiff’s vehicle, in violation of the Collateral Recovery Act, at Bus. & Prof. Code
17   § 7502. King’s unlicensed repossession was also a crime under Bus. & Prof. Code §
18   7502.1.
19         4.     King arrived at plaintiff’s home and encountered plaintiff’s secured
20   and fenced yard, with a closed and locked gate. In violation of the Collateral
21   Recovery Act, Bus. & Prof. Code § 7508.2(d), which prohibits entry into a secured
22   area to repossess a vehicle, King dismantled and disabled the locking mechanism
23   on the gate, opened it, and repossessed the vehicle without plaintiff’s permission,
24   thereby committing the crimes of trespass, and grand theft. King’s conduct in this
25   regard also constituted a breach of the peace in violation of Commercial Code §
26   9609(b), and a crime under the Collateral Recovery Act.
27         5.     King damaged the vehicle during the repossession, which constituted
28   another breach of the peace in violation of Commercial Code § 9609(b).

                                           1                              COMPLAINT
 Case 2:19-cv-10327-AB-GJS Document 1 Filed 12/05/19 Page 3 of 8 Page ID #:3




 1         6.     After the repossession, in violation of the Collateral Recovery Act,
 2   Bus. & Prof. Code §§ 7507.9 and 7507.10, King failed to notify plaintiff in writing
 3   of the seizure of the vehicle within 48 hours, and failed to mail her a written
 4   inventory of any personal items which had been seized.
 5                                 JURISDICTION AND VENUE
 6         7.     The court has original jurisdiction over this matter pursuant to 15
 7   U.S.C. § 1692k(d). The court has supplemental jurisdiction over the state law
 8   claims pursuant to 28 U.S.C. § 1367.
 9         8.     Venue is proper in the Central District of California because a
10   substantial part of the events or omissions giving rise to the claim occurred in this
11   district, and defendant King resides in this district.
12                                          PARTIES
13         9.     Plaintiff Esther Morales is a natural person over the age of 18 years
14   and is a resident and citizen of the state of California.
15         10.    Defendant Ford Motor Credit Company LLC is a Delaware limited
16   liability company, headquartered in Dearborn, Michigan.
17         11.    Plaintiff Joseph Roy King is a natural person over the age of 18 years
18   and is a resident and citizen of the state of California.
19         12.    Each defendant was the agent or employee of each of the other
20   defendants and was acting within the course and scope of such agency or
21   employment. The defendants are jointly and severally liable to plaintiff.
22
23
24
25
26
27
28


                                            2                             COMPLAINT
 Case 2:19-cv-10327-AB-GJS Document 1 Filed 12/05/19 Page 4 of 8 Page ID #:4




 1                          FIRST CAUSE OF ACTION
      (Against Defendant King for Violations of the Fair Debt Collection Practices
 2                          Act, 15 U.S.C. § 1692 et seq.).

 3         13.    Plaintiff realleges and incorporates herein by reference the allegations
 4   of all paragraphs above.
 5         14.    Plaintiff is a “consumer” who allegedly owed a “debt,” and defendant
 6   King is a “debt collector,” as those terms are defined at 15 U.S.C. § 1692a.
 7   Defendant King uses instrumentalities of interstate commerce or the mails in a
 8   business the principal purpose of which is the enforcement of security interests.
 9         15.    Defendant King violated 15 U.S.C. § 1692f(6) by taking nonjudicial
10   action to effect dispossession or disablement of property when (1) there was no
11   present right to possession of the property claimed as collateral through an
12   enforceable security interest; and/or (2) the property was exempt by law from such
13   dispossession or disablement.
14         16.    Plaintiff is entitled to any actual damages sustained by her as a result
15   of defendant’s conduct, in an amount according to proof, pursuant to 15 U.S.C. §
16   1692k.
17         17.    Plaintiff is entitled to $1,000 in statutory damages against each
18   defendant pursuant to 15 U.S.C. § 1692k. Defendant committed his violations
19   willfully and knowingly, and has frequently and persistently failed to comply with
20   the FDCPA. The nature of defendant’s violations justifies the maximum statutory
21   damages award available.
22         18.    Plaintiff is entitled to the costs of the action, together with a reasonable
23   attorneys fee, pursuant to 15 U.S.C. § 1692k.
24         19.    Plaintiff seeks treble damages and reasonable attorneys fees and costs,
25   pursuant to Code of Civil Procedure § 1029.8.
26         WHEREFORE, plaintiff prays for relief as set forth below.
27
28


                                           3                               COMPLAINT
 Case 2:19-cv-10327-AB-GJS Document 1 Filed 12/05/19 Page 5 of 8 Page ID #:5




 1                          SECOND CAUSE OF ACTION
      (Against All Defendants for Violations of the Rosenthal Fair Debt Collection
 2                    Practices Act, Cal. Civil Code § 1788 et seq.)

 3         20.    Plaintiff realleges and incorporates herein by reference the allegations
 4   of all paragraphs above.
 5         21.    The California Legislature has found that “unfair or deceptive debt
 6   collection practices undermine the public confidence which is essential to the
 7   continued functioning of the banking and credit system and sound extensions of
 8   credit to consumers.” Cal. Civ. Code § 1788.1(a)(2). It thus enacted the Rosenthal
 9   Fair Debt Collection Practices Act, Cal. Civ. Code §§ 1788, et seq. (the “Rosenthal
10   Act”), to ensure the integrity of our banking and credit industry. Id. § 1788.1(b).
11         22.    Plaintiff is a “debtor” within the meaning of Civil Code § 1788.2(h) in
12   that she is a natural person from whom defendants sought to collect a “consumer
13   debt” alleged to be due and owing by reason of a consumer credit transaction.
14   “Debt” is defined under the Rosenthal Act to mean “money, property or their
15   equivalent which is due or owing or alleged to be due or owing from a natural
16   person to another person.” Civil Code § 1788.2(d).
17         23.    The defendants at all times relevant herein were “debt collectors”
18   within the meaning of Civil Code § 1788.2(c), in that they regularly and in the
19   ordinary course of business, on behalf of themselves or others, engage in acts and
20   practices in connection with the collection of money or property which is due or
21   alleged be due or owing by reason of a consumer credit transaction.
22         24.    Defendants violated Civil Code § 1788.10(a) by using criminal means
23   to cause harm to the property of plaintiff. The crimes committed include: (1)
24   violating Bus. & Prof. Code § 7502.1(a), by violating Bus. & Prof. Code §§ 7502,
25   7508.2(d), 7502.1, and 7507.9 and 7501.10; (2) violating Bus. & Prof. Code
26   7502.2; and (3) violating Penal Code §§ 484, 487, 602(k), and 602(n).
27         25.    Defendants violated Civil Code § 1788.17, incorporating by reference
28   15 U.S.C. § 1692f, by using unfair or unconscionable means to collect or attempt to

                                           4                              COMPLAINT
 Case 2:19-cv-10327-AB-GJS Document 1 Filed 12/05/19 Page 6 of 8 Page ID #:6




 1   collect an alleged debt.
 2         26.     As a proximate result of defendants’ violations of the Rosenthal Act,
 3   plaintiff has been damaged in amounts which are subject to proof. Plaintiff is
 4   entitled to recover actual damages pursuant to Civil Code § 1788.17, incorporating
 5   by reference 15 U.S.C. § 1692k(a)(1), or in the alternative, Civil Code §
 6   1788.30(a).
 7         27.     Defendants’ violations of the Rosenthal Act were willful and knowing.
 8   Plaintiff is entitled to recover statutory damages of $1,000 per defendant pursuant
 9   to Civil Code § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(2)(A),
10   and Civil Code § 1788.30(b).
11         28.     Plaintiff is entitled to recover attorneys fees and costs pursuant to Civil
12   Code § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(3), or in the
13   alternative, Civil Code § 1788.30(c).
14         29.     Plaintiff seeks treble damages and reasonable attorneys fees and costs,
15   pursuant to Code of Civil Procedure § 1029.8.
16         WHEREFORE, plaintiff prays for relief as set forth below.
17                              THIRD CAUSE OF ACTION
18                         (Against All Defendants for Conversion)

19         30.     Plaintiff realleges and incorporates herein by reference the allegations
20   of all paragraphs above.
21         31.     Plaintiff was entitled to immediate possession of her vehicle when it
22   was repossessed by defendants.
23         32.     Defendants wrongfully deprived plaintiff of possession of her vehicle.
24   Defendants had no right to repossess at all, due to King’s lack of a license, and no
25   right to repossess in breach of the peace.
26         33.     Plaintiff has suffered and is entitled to recover damages for
27   defendants’ conversion.
28         34.     Defendants acted with malice, oppression, and/or fraud towards

                                             5                              COMPLAINT
 Case 2:19-cv-10327-AB-GJS Document 1 Filed 12/05/19 Page 7 of 8 Page ID #:7




 1   plaintiff, thereby entitling her to an award of punitive damages. Defendants’
 2   corporate officers, directors, or managing agents are personally guilty of
 3   oppression, fraud or malice, had advance knowledge of the unfitness of the
 4   employees who acted towards plaintiff with malice, oppression, or fraud, employed
 5   such employees with conscious disregard for the rights or safety of others, and/or
 6   themselves authorized or ratified the wrongful conduct or knowingly accepted and
 7   retained the benefits of the wrongdoing.
 8         35.    Plaintiff seeks treble damages and reasonable attorneys fees and costs,
 9   pursuant to Code of Civil Procedure § 1029.8.
10         WHEREFORE, plaintiff prays for relief as set forth below.
11                         FOURTH CAUSE OF ACTION
12       (Against Defendant King for Violations of the Collateral Recovery Act)

13         36.    Plaintiff realleges and incorporates herein by reference the allegations
14   of all paragraphs above.
15         37.    When committing the acts alleged herein, King was acting as a
16   “repossession agency” within the meaning of Bus. & Prof. Code § 7500.2, in that
17   he engaged in business and/or accepted employment to locate or recover collateral,
18   for consideration.
19         38.    King did not have a repossession license when he accepted
20   employment to repossess plaintiff’s vehicle, nor when he actually repossessed the
21   vehicle. He therefore violated Business & Professions Code § 7502, which
22   prohibits acting as a repossession agency without a license.
23         39.    Bus. & Prof. Code § 7502.6(a) permits any person to seek an
24   injunction to stop unlicensed repossession activity and provides for civil fines
25   against the unlicensed actor. Plaintiff is informed and believes that King continues
26   to accept employment as a repossession agency, after revocation of his license, and
27   will continue to do so unless stopped by this Court.
28         40.    Plaintiff seeks a civil fine of $10,000, and injunctive relief to prevent

                                           6                               COMPLAINT
 Case 2:19-cv-10327-AB-GJS Document 1 Filed 12/05/19 Page 8 of 8 Page ID #:8




 1   King from conducting further unlicensed repossessions, pursuant to Bus. & Prof.
 2   Code § 7502.6(a).
 3         41.    Plaintiff seeks her reasonable attorneys fees and costs, pursuant to
 4   Code of Civil Procedure § 1029.8.
 5                                 PRAYER FOR RELIEF
 6         WHEREFORE, plaintiff prays for the following relief:
 7         1. For actual damages;
 8         2. For restitution;
 9         3. For statutory damages and civil fines;
10         4. For punitive damages;
11         5. For injunctive relief;
12         6. For pre-judgment interest to the extent permitted by law;
13         7. For an award of attorneys’ fees, costs and expenses incurred in the
14   investigation, filing and prosecution of this action; and
15         8. For such other and further relief as the Court may deem just and proper.
16
                          DEMAND FOR JURY TRIAL
17
           Plaintiff hereby demands a trial by jury under the United States and
18
     California constitutions.
19
20   Dated: December 5, 2019                   Respectfully Submitted,
                                               TRUEBLOOD LAW FIRM
21
22
                                               By:   /s/ Alexander B. Trueblood
23                                                   Alexander B. Trueblood
24                                             Attorneys for Plaintiff
                                               ESTHER MORALES
25
26
27
28


                                           7                              COMPLAINT
